Citation Nr: 0007549	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 through 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), which denied the benefit 
sought on appeal.


REMAND

The veteran claims that he is entitled to a disability 
evaluation in excess of 30 percent for PTSD to more 
accurately reflect the severity of his symptomatology.  
Historically, by rating decision dated May 1995, the RO 
granted the veteran service connection and a 10 percent 
evaluation for PTSD.  By rating decision dated June 1996, the 
RO continued the veteran's 10 percent evaluation.  In a 
September 1997 rating decision, the RO granted the veteran a 
temporary total evaluation for hospitalization from August to 
September 1997.  By rating decision dated October 1997, the 
RO increased the veteran's disability evaluation to 30 
percent.  Thereafter, the veteran was granted temporary total 
disability evaluations for two separate periods of 
hospitalization occurring in November 1998-January 1999 and 
March 1999-May 1999.  

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased evaluation.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  Based on the veteran's contention, the Board 
finds that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  However, a review of the 
evidence of record reveals that additional development is 
required prior to further appellate review. 

The evidence of record shows that the veteran was first 
diagnosed with PTSD in February 1995.  As previously 
indicated, the veteran's disability evaluation for PTSD was 
increased to 30 percent effective September 1997, by rating 
decision dated in October 1997.  Thereafter, in a notice of 
disagreement (NOD) submitted in November 1997 the veteran 
requested an increased evaluation.  The veteran alleges that 
his PTSD is currently manifested by nightmares, flashbacks 
and social withdrawal, which all render him unemployable.  He 
also indicates that he is unable to get along with coworkers 
and function in the workplace due to his paranoia.  
Additionally, he contends that his anxiety and depression 
have increased and that he has no social life, as he does not 
like to be around people.  

During a personal hearing held before the RO in April 1998, 
the veteran testified that his PTSD symptoms included sleep 
disturbance, flashbacks, nightmares, isolation, increased 
startle response, difficulty sustaining relationships due to 
a negative attitude, hypervigilence, and depression.  The 
veteran also testified that he had started to abuse drugs 
again and that he had sought treatment for the same.  
Finally, the veteran testified that he was attempting to 
return to school and obtain employment through a VA 
Rehabilitation Program.  During a February 2000 video 
conference hearing conducted by the undersigned, the veteran 
testified that he continues to seek ongoing treatment for 
PTSD and that his PTSD is currently manifested by isolation, 
difficulty sleeping, depression, irritability, auditory 
hallucinations, suicidal ideation, an inability to get along 
with other people, increased startle response to loud noise 
and certain scents that remind him of Vietnam and an 
inability to work.  The veteran testified that he is 
currently not abusing drugs.

Since September 1997, the veteran has been hospitalized on 
four occasions (December 1997-January 1998, November 1998-
December 1998, April 1999, May 1999), and he has been 
afforded two VA examinations, with one being in September 
1997 and the second being in April 1998.  While the veteran's 
last VA examination in April 1998 was comprehensive, the 
examiner diagnosed the veteran with PTSD, major depressive 
disorder and cocaine and cannabis dependence in remission.  
Additionally, the record on appeal contains other treatment 
records which diagnose PTSD in addition to other nonservice-
connected disorders affecting mental status.  However, none 
of the clinical evidence of record relevant to this appeal 
differentiate the veteran's symptoms and impairment 
attributable to PTSD from the symptoms and impairment 
attributed to other nonservice-connected disorders.

In this regard, the Board notes that from September 1997 
through November 1999, the veteran was diagnosed with chronic 
PTSD and marijuana abuse (September 1997); PTSD and substance 
abuse (December 1997-January 1998); PTSD and major depression 
(April 1998), PTSD and polysubstance abuse (November-December 
1998) and cocaine, cannabis, and nicotine dependence and a 
history of PTSD (May 1999).  Further, the veteran was 
assigned various Global Assessment of Functioning (GAF) 
scores by VA physicians, examiners and social workers ranging 
from 35 to 70.  The scores are 65 (September 1997), 50 
(December 1997-January 1998), 55 (December 1997), 70 (April 
1998), an admission score of 35 (November 1998), an admission 
score of 50 (April 1999), and an admission score of 50 (May 
1999).  A statement from [redacted], CCDC III, submitted 
in November 1999 shows that he had the opportunity to work 
with the veteran in an alcoholism treatment facility from 
April to May 1999.  Mr. [redacted] noted that the veteran had a 
GAF score of 40/50 and that the veteran was active in seeking 
follow-up treatment upon conclusion of the inpatient 
alcoholism program.  

Additionally, in terms of the veteran's ability to obtain and 
maintain employment, a review of the claims file shows that 
after his release from service, the veteran was employed by a 
hospital in the maintenance division.  Thereafter, the 
veteran had his own painting business for a period of time 
and then worked in the laundry division at a hotel.  
Hospitalization records dated December 1997-January 1998 and 
November-December 1998 reflect that VA physicians believed 
that the veteran was not gainfully employable.  However, in 
January 1998 it was indicated that this opinion was subject 
to reassessment.  The opinions regarding the veteran's 
ability to maintain gainful employment were rendered in 
connection with dual diagnoses of PTSD and substance abuse 
(December 1997-January 1998) and PTSD and polysubstance abuse 
(November-December 1998).  There is no discussion of record 
regarding the extent to which the veteran's PTSD prevents him 
from maintaining gainful employment versus the extent to 
which his substance abuse contributes to his unemployability.

Under the circumstances of this case, the Board finds that 
additional development of the record consistent with VA's 
duty to assist the veteran in development of the facts 
pertinent to his claim, is required.  Accordingly, the case 
is REMANDED to the RO for the following action:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD 
since September 1997.  All treatment 
records not already associated with the 
claims file should be obtained.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to ascertain the current 
severity of his PTSD.  The examiner 
should review all pertinent records in 
the veteran's claims file and a copy of 
this REMAND.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, the examiner should so 
specify.  The examiner should attempt to 
quantify the degree of impairment in 
terms of the nomenclature set forth in 
the rating criteria (38 C.F.R. § 4.130, 
Diagnostic Code 9411).  The examiner 
should include in the diagnostic 
formulation an Axis V diagnosis (Global 
Assessment of Functioning score), and an 
explanation of what the assigned GAF 
score represents.  The examiner should 
also comment on the impact that the 
veteran's PTSD has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner should provide a detailed 
rationale for all opinions expressed. 

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all special 
studies or comments requested, 
appropriate corrective action is to be 
implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim on the 
basis of all of the evidence of record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




